IN THE SUPREME COURT OF TEXAS

                                 No. 10-0402

   IN RE GERARDA ESCAMILLA LUNA, AS NEXT FRIEND OF MINORS YAZMIN ALEJANDRA
                LOPEZ ESCAMILLA AND ANDREINA TORRES ESCAMILLA

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's emergency motion for temporary relief, filed  May  28,
2010, is granted.  The trial court's June 15,  2010  hearing  and  entry  of
final judgment/enforcement of settlement agreement in Cause  Nos.  2008-CVE-
1933-D3 and 2008-CVE-1933-B-D3, styled Dolores Fabiola  Lopez,  individually
and as personal representative of and on behalf of the Estate of  Juan  Luis
Lopez, deceased, and as next friend and Guardian of Janie Lopez,  Juan  Luis
Lopez, Jr.  and  Genesis  Alejandra  Lopez,  Minor  Children  v.  Land  Line
Express, Ltd., Hector Rodriguez, and  Rosa  Maria  Macardle,  in  the  341st
District Court of Webb County, Texas, are stayed pending  further  order  of
this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this June 14, 2010.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk